18-01433-smb            Doc 43      Filed 10/23/20 Entered 10/23/20 09:48:47                      Main Document
                                                 Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
                                                            :
    In re:                                                  :            Chapter 11
                                                            :
    SUNEDISON, INC., et al.,                                :            Case No. 16-10992 (SMB)
                                                            :
                         Reorganized Debtors.1                           (Jointly Administered)
                                                            :
                                                            :
    SUNEDISON LITIGATION TRUST,                             :
                                                            :            Adv. Pro. No. 18-01433 (SMB)
                                       Plaintiff,           :
                                                            :
                         – against –
                                                            :
    GENERAL ELECTRIC COMPANY,                               :
                                                            :
                                       Defendant.           :
                                                            :

                  STIPULATION AND ORDER DISMISSING ADVERSARY
                 PROCEEDING AGAINST GENERAL ELECTRIC COMPANY

                  WHEREAS, on April 18, 2018, the SunEdison Litigation Trust (the “Litigation

Trust” or “Plaintiff”) commenced the above-captioned adversary proceeding (the “Adversary

Proceeding”) against General Electric Company (“Defendant” and, together with Plaintiff, the




1
  The Reorganized Debtors in these chapter 11 cases, along with the last four digits of each Reorganized Debtor’s tax
identification number, are as follows: SunEdison, Inc. (5767); SunEdison DG, LLC (N/A); SUNE Wind Holdings, Inc.
(2144); SUNE Hawaii Solar Holdings, LLC (0994); First Wind Solar Portfolio, LLC (5014); First Wind California Holdings,
LLC (7697); SunEdison Holdings Corporation (8669); SunEdison Utility Holdings, Inc. (6443); SunEdison International,
Inc. (4551); SUNE ML 1, LLC (3132); MEMC Pasadena, Inc. (5238); Solaicx (1969); SunEdison Contracting, LLC (3819);
NVT, LLC (5370); NVT Licenses, LLC (5445); Team-Solar, Inc. (7782); SunEdison Canada, LLC (6287); Enflex
Corporation (5515); Fotowatio Renewable Ventures, Inc. (1788); Silver Ridge Power Holdings, LLC (5886); SunEdison
International, LLC (1567); Sun Edison LLC (1450); SunEdison Products Singapore Pte. Ltd. (7373); SunEdison Residential
Services, LLC (5787); PVT Solar, Inc. (3308); SEV Merger Sub Inc. (N/A); Sunflower Renewable Holdings 1, LLC (6273);
Blue Sky West Capital, LLC (7962); First Wind Oakfield Portfolio, LLC (3711); First Wind Panhandle Holdings III, LLC
(4238); DSP Renewables, LLC (5513); Hancock Renewables Holdings, LLC (N/A); EverStream HoldCo Fund I, LLC
(9564); Buckthorn Renewables Holdings, LLC (7616); Greenmountain Wind Holdings, LLC (N/A); Rattlesnake Flat
Holdings, LLC (N/A); Somerset Wind Holdings, LLC (N/A); SunE Waiawa Holdings, LLC (9757); SunE Minnesota
Holdings, LLC (8926); SunE MN Development Holdings, LLC (5388); SunE MN Development, LLC (8669); Terraform
Private Holdings, LLC (5993); Hudson Energy Solar Corporation (3557); SunE REIT-D PR, LLC (5519); SunEdison
Products, LLC (4445); SunEdison International Construction, LLC (9605); Vaughn Wind, LLC (4825); Maine Wind
Holdings, LLC (1344); First Wind Energy, LLC (2171); First Wind Holdings, LLC (6257); and EchoFirst Finance Co.,
LLC (1607). The address of the Reorganized Debtors’ corporate headquarters is Two CityPlace Drive, 2nd floor, St. Louis,
MO 63141.


57533/0003-21306970v1
18-01433-smb            Doc 43   Filed 10/23/20 Entered 10/23/20 09:48:47      Main Document
                                              Pg 2 of 3



“Parties”), to avoid and recover, pursuant to sections 547, 548 and 550 of the Bankruptcy Code,

transfers that were made by one or more of the above-captioned reorganized debtors

(collectively, the “Debtors”) to the Defendant; and

                  WHEREAS, this action has been amicably resolved through a settlement between

Plaintiff and Defendant and that the Parties have therefore determined to dismiss the Adversary

Proceeding.

                  NOW, THEREFORE, it is hereby stipulated and agreed by and between the

Parties that:



                             [Remainder of this page is intentionally blank]




                                                   2


57533/0003-21306970v1
18-01433-smb            Doc 43   Filed 10/23/20 Entered 10/23/20 09:48:47         Main Document
                                              Pg 3 of 3



                  1.      The Adversary Proceeding is hereby dismissed, with prejudice, and with

the parties to bear all their own costs and expenses including, without limitation, attorneys’ and

other professional fees.

Dated: New York, NY
       October 23, 2020
                                               SUNEDISON LITIGATION TRUST

                                               By its Counsel,
                                               COLE SCHOTZ P.C.

                                               /s/ Daniel F.X. Geoghan
                                               Warren A. Usatine
                                               Daniel F. X. Geoghan
                                               Krista L. Kulp
                                               1325 Avenue of the Americas
                                               19th Floor
                                               New York, New York 10019
                                               Telephone: (212) 752-8000
                                               Counsel to Plaintiff

Dated: Boston, MA
       October 23, 2020
                                               GENERAL ELECTRIC COMPANY

                                               By its Counsel,
                                               CHOATE, HALL & STEWART LLP

                                               /s/ J.P. Jaillet
                                               J.P. Jaillet
                                               Two International Place
                                               Boston, MA 02110
                                               Telephone: (617) 248-5259
                                               Facsimile: (617) 248-4000
                                               Counsel to Defendant

Dated: New York, NY                            SO ORDERED:
       October __, 2020
                                               ____________________________________
                                               STUART M. BERNSTEIN
                                               UNITED STATES BANKRUPTCY JUDGE



                                                  3


57533/0003-21306970v1
